What may be termed a second opinion in this case was written to clarify the paragraph appearing in the original opinion in the following language:
    To entitle a complainant to an order of publication he or his agent or attorney should state in a sworn bill or affidavit that the defendant is a resident of a state or county other than the State of Florida. When so stated the defendant's place of residence must be specified as particularly as may be known to affiant or that his residence is unknown.
together with the statements contained in the succeeding three paragraphs which appear to be in conflict with the requirements of the law as anunciated in the opinion in the case of McDaniel v. McElvy 91 Fla. 770, 108 So. R. 820.
As I see it, the paragraphs of the original opinion in this case above referred to dealt with a question which was not presented in the court below and the inclusion thereof in the opinion was no more than dicta. The enunciation contained in McDaniel v. McElvy supra, in the following language:
    We do not regard the provisions of Chap. 11383 as requiring the complainant to allege the facts which support *Page 196 
his sworn statement or allegation with reference to interested persons whose names and residences are unknown, or his lack of knowledge and his inability to ascertain whether the defendants are dead or alive, so long as such allegation strictly follow the statute. The allegations of paragraphs First and Ninth of the bill of complaint herein, taken together, are therefore sufficient to authorize the issuance of the order of publication. See Ballew v. Young, 103 Pac. R. 623; 23 L. R. A. (N. S.) 1084. The requirements of the statute referred to in Ortell v. Ortell, 91 Fla. 50; 107 So. R. 442, differ from those of the statute here considered.
    But while allegations of a categorial nature which follow the words of the statute are sufficient as a predicate for the issuance of the order of publication, the chancellor is not thereby precluded from requiring appropriate proof of those allegations, as any other allegations, as a prerequisite to the entry of a decree. What and how much evidence the Court shall require to satisfy it upon the question of due diligence in these matters rests largely with the court granting the order. Extraordinary steps to ascertain the whereabouts of the party are not required. But judgments which exclude persons from any interest in or lien upon land should not be rendered without actual notice, when by the exercise of reasonable diligence actual notice can be given. Reasonable diligence in such matters is an honest effort, and one appropriate to the circumstances, to ascertain whether actual notice may be given, and if so to give it. Such effort, however, need not embrace a search in remote parts of the State, Jacob v. Roberts 223 U.S. 261, 56 L. Ed. 429; and it is not essential that all possible or conceivable means should be used. But the effort should usually extend to inquiry of persons likely or presumed to know the facts sought. *Page 197
became the settled law in this State in regard to the matter therein decided and I think that we should adhere to the rules as there stated. I therefore concur in the opinion prepared for the Court by Mr. Justice STRUM.